Case 1:18-cr-00099-WES-PAS Document 70 Filed 11/12/19 Page 1 of 7 PagelD #: 245

 

Sandra Brandao
25 Kingston St
Boston, MA 02111

www.bostonasap.org
09/16/2019

To whom it may concern,

On April 9° 2019 Mr. Roberto Correa enrolled here at Boston ASAP into our drug and alcohol program. Our program
meets once a week on Thursdays following a drug evaluation right after. Roberto is aware if he misses one class, or fails
a drug evaluation he fails the program and will have to enroll again, after two failed enrollments he can’t enroll with us

again for another 6 months. If you have any questions and concerns please feel free to give me a call at 617-981-2431

 

Sahdra Brandao

Substance Abuse Coordinator

Boston A.S.A.P 25 Kingston St 3'¢ Fl Boston MA 02111 www.bostonasap.org Phone: 617-482-5292
Case 1:18-cr-00099-WES-PAS Document 70 Filed 11/12/19 Page 2 of 7 PagelD #: 246

10/17/2019

To whom it may concern,

My name is Sandra Rosa the mother of Roberto Correa’s son Robert Zane Correa.

lam writing on behalf of Roberto Correa. Roberto and | have a son who is 9 years old. He has proven to

be a great and responsible father to our son. He is a dedicated and reliable father. Roberto picks his son
up from school on time, does homework with his son, attends his soccer games, and also his Taekwondo
classes.

Our son share a healthy bond with his father. | honestly can’t imagine one without the other. He
provides the support and guidance of a good father. He is great father and our son adores him.

wa Kor

 

 
Case 1:18-cr-00099-WES-PAS Document 70 Filed 11/12/19 Page 3 of 7 PagelD #: 247

October 23, 2019

To Whom This May Concern,

I am writing on behalf of my roomate Roberto Correa. Roberto and I did not know each other in
the past but from the time he moved in, he has been nothing but an amazing roommate to me. He
helps out around the house and has never been late with payment. He is respectful and
personable. I enjoy having Roberto as a roommate.

Sincerely,
cs a
Emily Ros&ti

21 Cortés Street
Boston, MA 02116

 
Case 1:18-cr-00099-WES-PAS Document 70 Filed 11/12/19 Page 4 of 7 PagelD #: 248

To Honorable Judge William E. Smith,

My name is Ara Tchaprazian, | am Roberto Correa’s
supervisor. He has been working under my supervision ever since his release.
He is a very hard worker, Dependable and never late. He is the best I've ever seen
him, and i have known him for quite sometime now.|! just wanted to write
something on his behalf, because we really need him here. He is great with the

customers and gets a lot done for the company.it would really be a loss to lose
him.

sincerely,

 

 
Case 1:18-cr-00099-WES-PAS Document 70 Filed 11/12/19 Page 5 of 7 PagelD #: 249

To Honorable Judge William E. Smith,

My name is Vartan H. Setian, | am Roberto Correa’s employer, Mr. Correa has
been working for me ever since his release. He has been exceptional employee,
reliable and always on time. He has done everything expected of him since his
release. | just wanted you to know he is very much needed here and he is one of

my best employees.

sincerely,

Vartan H. Setian

———

 
Case 1:18-cr-00099-WES-PAS Document 70 Filed 11/12/19 Page 6 of 7 PagelD #: 250

 

October 23, 2019

To Whom It May Concern,

Roberto Correa has been a part time employee at Accurate Collision since May of 2019. Mr.
Correa works well with the other employees and is well liked by customers. He arrives on time
and has been an exemplary employee.

Please do not hesitate to contact the office with any additional questions.

    

Adam Haddad

36 Mystic Street
Everett, MA 02149
P. (617)387-3368 F. (617)387-3369

 

 
Case 1:18-cr-00099-WES-PAS Document 70 Filed 11/12/19 Page 7 of 7 PagelD #: 251

To Honrable Judge William E. Smith,

My name is Roberto Correa. | want you to know that ever since | was released, I’ve been really
trying to get myself in order. For the first time in my life | feel like I’ve gotten control of things in a
positive way.

| have two jobs, one full time and one part time. My days are spent in a positive environment
and I’m around nothing but positive people. Other than work | have been taking substance
abuse class once a week, which is very strict and | am taking very seriously. I’ve been in class
since april with no incidents.

| have been able to get back into my children’s lives and have enjoyed spending time with them.
I’m especially active in my youngest son’s life, | pick him up from school everyday and get him
to his activities, such as soccer practice and karate class. His mother and | communicate well
and she depends on me now to be there. It is important for me to continue to be there for them
and for them to know that | am reliable.

For the first time in my life, things are going well and | have a positive outlook on life. The only
situation that weighs heavy on my mind is the one that | put myself in due to the addiction |
picked up in the prison. There is no excuse for what I’ve done but | can honestly say that I’m
learning from it everyday. I’m asking you, Your Honor, for any punishment except prison. | will
lose everything | have going for me and it would be very difficult to get myself back to the place |
am in. | will lose both my jobs, my housing, and my kids will lose out their father. | apologize to
the court and everyone I've affected.

Sincerely,

Roberto Correa

 
